DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to because of the following informalities: “designed” in line 13 should be replaced with “designated”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33-38, 40-43 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the designed user plane function entity" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the additional user plane function entity" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "a session management function" in line 2.  It is unclear whether it is the same session management function recited in claim 31 line 3 or not.
Claim 38 recites the limitation "the designated user plane function entity" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the selected additional user plane function entity" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "a session management function" in line 2.  It is unclear whether it is the same session management function recited in claim 38 line 4 or not.
Claim 48 recites the limitation "a session management function" in line 2.  It is unclear whether it is the same session management function recited in claim 44 line 4 or not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-38, 40-44 and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US Pub. 2017/0366618) in view of Vrzic et al. (US Pub. 2018/0367288, herein after V2).
Regarding claims 31, 38 and 44, Vrzic teaches a method comprising: receiving, at the base station, an uplink data packet (“The BP 273 duplicates the packets received from the AN 451 which are received from the UE” in [0112]); and transmitting, from the base station, an uplink set of duplicated data packets for the uplink data packet (see “Duplicate UP packets” in Figure 25).  Vrzic, however, does not teach receiving configuration information for transmitting duplicated data packets for a data flow from a session management function, wherein the configuration information includes first and second routing information in tunnel information; wherein each data packet of the uplink set of duplicated data packets is transmitted to the designed user plane function entity and the additional user plane function entity.  V2 teaches receiving configuration information for transmitting duplicated data packets for a data flow from a session management function (see “N2 PDU Session Request SM info” sent from SMF to RAN in Figure 38A), wherein the configuration information includes first and second routing information in tunnel information (see “(Selected UPFs, CN Tunnel Info)” in “N2 PDU Session Request SM info” in Figure 38A); wherein each data packet of the uplink set of duplicated data packets is transmitted to the designed user plane function entity and the additional user plane function entity (“using two UPFs for duplicate/redundant transmission” in [0246]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vrzic to have receiving configuration information for transmitting duplicated data packets for a data flow from a session management function, wherein the configuration information includes first and second routing information in tunnel information; wherein each data packet of the uplink set of duplicated data packets is transmitted to the designed user plane function entity and the additional user plane function entity as taught by V2 in order to improve the reliability [0240]. 
Regarding claims 33, 40 and 46, Vrzic teaches a first data packet of the uplink set of duplicated data packets is transmitted over a first transmission tunnel and a second data packet of the uplink set of duplicated data packets is transmitted over a second transmission tunnel different from the first transmission tunnel (see a tunnel between BP and UPGW-1 and a tunnel between BP and UPGW-2 in Figure 25).
Regarding claims 34, 41 and 47, Vrzic teaches the first transmission tunnel is a first N3 tunnel and the second transmission tunnel is a second N3 tunnel (see NG3 tunnel interface in Figure 23).
Regarding claims 35, 42 and 48, Vrzic teaches transmitting routing information corresponding to a first transmission tunnel and a second transmission tunnel to a session management function (“At Step 3, the MM 700 NF sends the URLLC Session Request 4 to the session management (SM 730) NF. At Step 4, the SM 730 NF may select multiple UPGWs 5 for the UE, based on such factors a location of UE, UE's serving cluster, PDU connectivity requirement (e.g. URLLC), network topology, capacity, loading, policy, data network name, latency requirement etc.” in [0060]).
Regarding claims 36 and 49, Vrzic teaches receiving a downlink set of duplicated data packets (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]).
Regarding claims 37 and 50, Vrzic teaches eliminating duplicated data packets in the downlink set of duplicated data packets, wherein a single downlink data packet is transmitted to a user equipment (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]).
Regarding claim 43, Vrzic teaches a processor, wherein: the receiver receives a downlink set of duplicated data packets (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]); and the processor eliminates duplicated data packets in the downlink set of duplicated data packets, wherein a single downlink data packet is transmitted to a user equipment (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]).
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
In response to pages 6-7, the applicant argues that prior arts do not teach receiving configuration information for transmitting duplicated data packets for a data flow from a session management function, wherein the configuration information includes first and second routing information in tunnel information.  
V2 teaches receiving configuration information for transmitting duplicated data packets for a data flow from a session management function (see “N2 PDU Session Request SM info” sent from SMF to RAN in Figure 38A), wherein the configuration information includes first and second routing information in tunnel information (see “(Selected UPFs, CN Tunnel Info)” in “N2 PDU Session Request SM info” in Figure 38A).  
In conclusion, it is the examiner’s opinion that the rejection of claims 35 USC 103 is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US Pub. 2019/0268815) teaches a user plane function entity multicasting duplicate packets to the target base station and the source base station (Figure 7).

    PNG
    media_image1.png
    433
    797
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414